Citation Nr: 0032779	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-17 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
detachment of retina, right eye.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran served on active duty from May 1952 to July 1952.  

In May 1953, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, denied service connection 
for detachment of retina, right eye.  Subsequent to 
notification of the denial the same month, with advisement of 
appellate rights, an application for review on appeal was not 
received within the following year.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision of the RO.  The 
appeal was docketed at the Board in 1999.  

In light of the disposition reached by the Board in the 
related decision set forth hereinbelow, the veteran's claim 
for service connection for detachment of retina, right eye, 
is additionally addressed (as is his claim for a TDIU) in a 
remand which appears at the end of the decision.  


FINDINGS OF FACT

1.  In May 1953, the RO denied service connection for 
detachment of retina, right eye; subsequent to notification 
of the denial the same month, with advisement of appellate 
rights, an application for review on appeal was not received 
within the following year.  

2.  Evidence received since the unappealed May 1953 rating 
denial of service connection for detachment of retina, right 
eye, includes an official service department record which was 
not of record at the time of the May 1953 rating denial.


CONCLUSION OF LAW

Evidence received since the unappealed May 1953 rating denial 
of service connection for detachment of retina, right eye, is 
new and material and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that, during the pendency of this appeal, 
the provisions of 38 U.S.C.A. § 5107, which concern VA's duty 
to assist a claimant with the development of facts pertinent 
to his or her claim, have been substantially revised.  

The prior provisions of 38 U.S.C.A. § 5107 (West 1991) set 
forth the requirement that VA assist a claimant with the 
development of facts pertinent to a well-grounded claim for 
benefits, whereas the revised version of this statute has no 
"well-grounded claim" requirement and instead requires more 
generally that VA assist a claimant with the development of 
facts pertinent to his or her claim.  Such assistance 
specifically includes providing a medical examination "when 
such examination may substantiate entitlement to the benefits 
sought."  While the revision specifies that the person 
submitting a claim for benefits shall have the burden of 
proof, only in cases where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim" 
may VA decide a claim for benefits without providing 
assistance.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096,___ (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110  (West 1991).  The May 1953 rating denial 
of service connection for detachment of retina, right eye, is 
final, based upon the evidence then of record.  Veterans 
Regulation No. 2(a), pt. II, par. III; VA Regulations 1008 
and 1009; effective January 25, 1936 to December 31, 1957.  
However, if new and material evidence is submitted, a 
previously denied claim must be reopened.  38 U.S.C.A. 
§ 5108.  Therefore, the issue for appellate determination is 
whether the evidence received since the May 1953 decision is 
new and material under the provisions of 38 C.F.R. 
§ 3.156(a).  In accordance with 38 C.F.R. § 3.156(a), "[n]ew 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  In addition, in accordance 
with 38 C.F.R. § 3.156(c), new and material evidence includes 
an official service department record which had presumably 
been misplaced at the time of an earlier final benefit denial 
and has now been located and forwarded to VA.  

In denying service connection for detachment of retina, right 
eye, in May 1953, the RO, after noting that the veteran had 
sustained head trauma prior to service, indicated that 
worsened acuity involving the right eye during service was 
traceable "to the natural progress" of impaired acuity as 
"caused by [his] pre-existing injury."  Evidence in the RO's 
possession in May 1953 included the veteran's service medical 
records.  The report of his May 1952 service entrance 
examination reflects that vision in his right eye was then 
20/200, correctable to 20/70.  The following month, in late 
June 1952, the veteran was admitted "to the sick list" owing 
to defective visual acuity.  On inquiry, the veteran related 
that he had "struck the right side of his head against a 
truck eighteen months" earlier, and that he had one week 
later "noticed a blind spot in his right eye" which 
progressively enlarged.  He further related that six months 
after the truck mishap he was, while on duty with the 
National Guard, "struck on the head by a tank hatch", 
subsequent to which his blind spot "became larger".  The 
veteran then (i.e., in late June 1952) had blurred vision.  
On examination, acuity in the right eye was 20/400, and could 
not be improved with lenses.  Fundoscopic examination on the 
right revealed a retinal detachment of the inferior one-half 
of the retina.  It was the judgment of a Board of Medical 
Survey that the veteran did not meet the minimum standards 
for induction and that he therefore be discharged.  The 
Board's diagnosis, on July 3, 1952, implicated traumatic 
detachment of retina on the right, existing prior to service 
and not aggravated therein.  The veteran was discharged on 
July 11, 1952.

Also of record in May 1953 was a statement (received in 
February 1953) from an official with the Nebraska National 
Guard wherein it is reflected that the veteran was "hit on 
the right side of the head" by a tank hatch in apparently 
August 1951.  A 1953 medical certification by a non-VA 
physician reflects that the veteran had first noticed 
decreased vision on the right in apparently early 1952; the 
diagnosis was retinal separation, right eye.  

Further included of record in May 1953 was a report 
pertaining to the veteran's hospitalization at a VA facility 
in January-March 1953.  The report reflects reiteration of 
the veteran's history of having been struck on the right side 
of the head by a tank hatch in August 1951 while serving in 
the National Guard.  The discharge diagnosis was detached 
retina, right eye.  Also of record was a May 1953 statement 
from H. H. Walker, M.D., wherein the physician indicated 
that, when he saw the veteran in July 1950, the veteran had 
an "old hemorrhage[]" in his right eye.  Further included of 
record in May 1953 was an April 1953 statement from a medical 
Corp officer from the Nebraska National Guard who affirmed 
that he had sutured the veteran's head in response to a 
laceration after a tank cover had been "dropped" on the 
veteran's head in August 1951.  

Evidence added to the record since May 1953 includes a July 
1952 waiver, signed by the veteran and three members of the 
Board of Medical Survey, pertaining to the veteran's hearing 
rights.  The item denotes the veteran's attestation that the 
Board had found him to be suffering from "detachment of 
retina, traumatic", which "was not incurred in, or aggravated 
by, a period of active military service."  

In considering whether new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for detachment of retina, right eye, the Board has 
determined that the July 1952 item cited in the preceding 
paragraph is new and material.  In this regard, as best as 
the Board can ascertain the same, this item was not in the 
RO's possession in May 1953.  Such item, therefore, in 
accordance with 38 C.F.R. § 3.156(c), is "new and material" 
as a matter of law.  Accordingly, the veteran's claim for 
service connection for detachment of retina, right eye, is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(c).


ORDER

New and material evidence having been submitted, the 
application to reopen a claim for service connection for 
detachment of retina, right eye, is granted.  


REMAND

In consideration of the Board's disposition above, reopening 
the veteran's claim for service connection for detachment of 
retina, right eye, such claim, in accordance with Manio v. 
Derwinski, 1 Vet. App. 140 (1991), must be adjudicated on a 
de novo basis.  Further development to facilitate the 
accomplishment of the same is, therefore, specified below.

In addition, as noted above, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, in addition to being necessary to facilitate the 
development occasioned by the reopening of the veteran's 
above-addressed claim for service connection, a remand is 
required.  

Finally, because the ultimate disposition of the veteran's 
claim for service connection for detachment of retina, right 
eye, may, in view of the provisions of 38 C.F.R. § 4.16 
(2000), impact on his claim for a TDIU, appellate 
consideration of the latter is deferred pending the 
completion of the development set forth hereinbelow bearing 
on his claim for service connection for detachment of retina, 
right eye.  

Accordingly, this case is REMANDED for the following:

1.  The RO should appropriately contact 
the veteran to request that he submit the 
name(s), address(es) and approximate 
date(s) of treatment pertaining to any 
non-VA health care provider, for whom the 
related treatment reports have not been 
previously submitted, who has treated him 
at any time in response to his detached 
retina, right eye.  If appropriate and 
after securing the necessary release(es), 
the RO should obtain these records.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should, on 
a de novo basis, adjudicate the veteran's 
reopened claim for service connection for 
detachment of retina, right eye; and 
readjudicate his claim for a TDIU.

4.  If either benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, relative to either 
issue on appeal, as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on all matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOHN L. PRICHARD
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




 

